We think that the verdict is sustained by the evidence. It is not necessary that the plaintiff should have relied solely on the representation of the defendant that the stock was paying ten per cent. dividends right along, c. It is enough that it had a material influence on the plaintiff in inducing him to purchase the stock. Hartford Live Stock Insurance Co. v. Matthews,102 Mass. 221; Grinnell, Law of Deceit, § 48, and cases cited.
The question whether or not the plaintiff was guilty of negligence was for the jury on all the facts shown by the evidence, and, hence, the defendant was not entitled to the instruction that if the defendant told the plaintiff of a number of persons of whom he might inquire about the stock, and the plaintiff failed to make such inquiry, he was not entitled to recover for any representations made to him by the defendant. Grinnell, Law of Deceit, § 51, and cases cited.
New trial denied, and case remitted to the Common Pleas Division with direction to enter judgment on the verdict.